Citation Nr: 0120262	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  95-36 710	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


REPRESENTATION

Attorney James W. Stanley, Jr.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right knee injury, to include post-traumatic arthritis, 
currently evaluated as 60 percent disabling.  




3.  Entitlement to a rating higher than 20 percent for the 
residuals of a right knee injury, to include post-traumatic 
arthritis, effective prior to January 20, 1995.  

4.  Entitlement to a rating higher than 30 percent for the 
residuals of a right knee injury, to include post-traumatic 
arthritis, effective prior to November 24, 1997.  

5.  Entitlement to an effective date prior to November 24, 
1997, for a total disability rating due to individual 
unemployability (TDIU).  

6.  Entitlement to benefits under 38 U.S.C.A. § 1151, for 
right eye blindness as a result of VA laser treatment in 
February 1987.  


INTRODUCTION

The appellant had active service from May 1948 to May 1952.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1948 to May 1952.  

2.  On May 17, 2001 the Board was notified by the appellant's 
attorney that the veteran died on February [redacted], 2001.





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 



